Exhibit 10.1

 

 

Stock PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is dated as of April 1, 2014
(the “Effective Date”) by and among PSM Holdings, Inc., a Delaware corporation
(the “Company”), and each purchaser listed on the Schedule of Purchasers
attached hereto (each, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS:

 

A.     The Company and each Purchaser is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act, and Rule 506(b) of Regulation D as promulgated by
the SEC under the Securities Act.

 

B.     The Company has authorized a new series of convertible preferred shares
of the Company designated as Series C 6% Convertible Preferred Stock, the terms
of which are set forth in the certificate of designations for such series of
preferred shares (the “Series C Certificate of Designations”) in the form
attached hereto as Exhibit A (the “Series C Preferred Stock”), which Series C
Preferred Stock shall be convertible into shares of the Company’s Common Stock
(as converted, the “Series C Conversion Shares”), in accordance with the terms
of the Series C Certificate of Designations.

 

C.     The Company has authorized a new series of convertible preferred shares
of the Company designated as Series D 6% Convertible Preferred Stock, the terms
of which are set forth in the certificate of designations for such series of
preferred shares (the “Series D Certificate of Designations” and together with
the Series C Certificate of Designations, the “Certificates of Designations”) in
the form attached hereto as Exhibit B (the “Series D Preferred Stock” and
together with the Series C Preferred Stock, the “Preferred Shares”), which
Series D Preferred Stock shall be convertible into the shares of the Company’s
Common Stock (as converted, the “Series D Conversion Shares” and, together with
the Series A Conversion Shares, Series B Conversion Shares, and Series C
Conversion Shares, the “Conversion Shares”), in accordance with the terms of the
Series D Certificate of Designations.

 

D.     The Series C Preferred Stock and the Series D Preferred Stock will be
pari passu with the Series A Preferred Stock and Series B Preferred Stock of the
Company.

 

E.     The Company has engaged Wilmington Capital Securities, LLC (the
“Placement Agent”), a registered broker/dealer, to act as the exclusive
placement agent for the nonpublic offering of the Preferred Shares to the
Purchasers.

 

F.     Each Purchaser wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, the aggregate number and
series of Preferred Shares set forth opposite such Purchaser’s name in column
(3) on the Schedule of Purchasers attached hereto.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1     Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:

 

 
 

--------------------------------------------------------------------------------

 

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

 

“Closing” means the closing of the purchase and sale of the Preferred Shares
pursuant to Section .

 

“Closing Date” means the date of the Closing.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Company Counsel” means The Law Office or Ronald N. Vance & Associates, P.C.

 

“Consent” means any consents, approvals, orders, authorizations, notifications,
notices, estoppel certificates, releases, registrations, ratifications,
declarations, filings, waivers, exemptions or variances.

 

“Contract” means any note, bond, mortgage, indenture, guarantee, other evidence
of indebtedness, license, lease, option, employment agreement, contract,
undertaking, understanding, covenant, agreement or other instrument.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Effectiveness Period” means the period commencing on the Registration Effective
Date granted by the SEC for the original Registration Statement and ending on
the earlier of the date that (i) all Registrable Securities of the Purchaser
covered by the applicable Registration Statement have been sold or (ii) all
Registrable Securities owned by the Purchaser may be sold pursuant to Rule 144,
without volume limitations, as evidenced by a written opinion letter to such
effect, addressed to the Company’s transfer agent and the affected Holders.

 

“Eligible Market” means any of The New York Stock Exchange, Inc., the NASDAQ
Stock Market, or the OTC Markets Group.

 

“Employee Benefit Plan” means (a) any “employee pension benefit plan” (as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)); (b) any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA); and (c) any other written or oral plan, agreement,
program, policy, practice, contract, understanding, or other arrangement or
commitment of any kind providing for, either directly or indirectly,
compensation, bonuses, vacation, termination pay, performance awards, fringe
benefits, insurance coverage, severance benefits, disability benefits, deferred
compensation, stock options, stock purchase, phantom stock, stock appreciation
or any type of stock-related awards, early retirement benefits, welfare
benefits, one or more Severance Plans (as defined below), any other form of
incentive compensation or post-retirement compensation or any other employee
benefit of any kind, whether formal or informal, funded or unfunded, and whether
or not legally binding, which currently is or has been sponsored, maintained,
contributed to, or required to be contributed to, by the Company, any Subsidiary
of the Company, or any ERISA Affiliate (as defined below), or for which the
Company, any Subsidiary of the Company, or any ERISA Affiliate has or has had
any obligation or any liability of any nature, contingent or otherwise, or for
which there is a reasonable expectation of such obligation or liability, on or
before the Closing for the benefit of any present or former employees, retirees,
directors or independent contractors (or their beneficiaries, dependents or
spouses) of the Company, any Subsidiary of the Company, or any ERISA Affiliate.

 

 
2

--------------------------------------------------------------------------------

 

 

“Encumbrance” means a claim, lien, charge, Tax, right of first refusal,
mortgage, encumbrance, pledge, other security interest of any kind or other
restriction.

 

“Environmental Laws” means any relevant national, state or local law or
ordinance or regulation in applicable jurisdictions pertaining to the protection
of human health or the environment.

 

“ERISA Affiliate” means any entity which with respect to the Company or
Subsidiary of the Company is or was a member of (i) a controlled group of
corporations (as defined in Section 414(b) of the Code); (ii) a group of trades
or businesses under common control (as defined in Section 414(c) of the Code);
or (iii) an affiliated service group (as defined under Section 414(m) of the
Code or the regulations under Section 414(o) of the Code), any of which includes
or included the Company or any Subsidiary of the Company.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authorizations” means any approval, consent, License, Permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Entity or pursuant to
any Legal Requirement.

 

“Governmental Entity” means any:

 

(i)      nation, state, county, city, town, village, district, or other
political jurisdiction of any nature;

 

(ii)      federal, state, local, municipal, foreign, or other government;

 

(iii)     governmental or quasi-governmental authority of any nature (including
any governmental agency, branch, department, official, or entity and any court
or other tribunal);

 

(iv)     multi-national organization or body; or

 

(v)     body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 

“Holder” means the Purchaser or any transferee of the Purchaser.

 

 
3

--------------------------------------------------------------------------------

 

 

“Intellectual Property” means with respect to the Company and its Subsidiaries,
collectively (a) all rights to service customer accounts; (b) trademarks, trade
names, service marks, service names, domain names, uniform resource locators
(URLs), keywords, designs, logos and assumed names; (c) copyrights and other
rights in original works of authorship, (d) patents and industrial design
registrations or applications (including any continuations, divisionals,
continuations-in-part, renewals, reissues, and applications for any of the
foregoing); (e) computer software programs or applications (in both source and
object code versions), including any related technical documentation; (f) trade
secrets and invention disclosures, that are owned by the Company, its
Subsidiaries or any other Person and that have been or are used by the Company
or its Subsidiaries in the operation of their respective businesses, or that are
used in or necessary for the conduct of the respective businesses of the Company
or its Subsidiaries as currently conducted or contemplated to be conducted; and
(g) know-how and general intangibles of like nature, together with all goodwill,
registrations and applications related to any of the foregoing whether or not
protectable as a matter of law.

 

“Knowledge” shall mean, as it relates to the Company, the actual knowledge of
Kevin Gadawski, in each case upon reasonable inquiry.

 

“Law” shall mean any law, statute, regulation, ordinance, rule, order, decree,
judgment, consent decree, settlement agreement or governmental requirement
enacted, promulgated, entered into, agreed or imposed by any Governmental
Entity.

 

“Legal Requirement” means any federal, state, provincial, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, Law, principle of common law, or treaty.

 

“License” means a license, Permit, certification, qualification, or franchise
issued by any Governmental Entity.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys’ fees.

 

“Material Adverse Effect” means a material adverse effect (financial or
otherwise) on the business, assets, liabilities, financial condition, property,
prospects, or results of operations of the Company or any Subsidiary.

 

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

“Permit” shall mean a permit, License, registration, certificate of occupancy,
approval or other authorization issued by any Governmental Entity.

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Entity.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

 
4

--------------------------------------------------------------------------------

 

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registration Effective Date” means the date that the Registration Statement is
first declared effective by the SEC.

 

“Registrable Securities” means Series A Registrable Securities, Series B
Registrable Securities, Series C Registrable Securities, and Series D
Registrable Securities. Securities held by a Purchaser or its assigns shall no
longer be deemed to be Registrable Securities at the time the amount of such
Registrable Securities can be sold under Rule 144 within a three-month period
without limitation as to the number of Registrable Securities held by the
Purchaser or its assign pursuant to paragraph (e) of Rule 144.

 

“Registration Statement” means each registration statement required to be filed
under , including (in each case) the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Rule 144,” “Rule 415,” and “Rule 424” mean Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” means, collectively, the Preferred Shares and the Conversion
Shares.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Series A Certificate of Designations” means the Certificate of Designations,
Preferences and Rights filed with the Delaware Secretary of State on or about
February 4, 2013, to authorize and establish the terms of 4,000 shares of Series
A Preferred Stock, as amended and restated on or before the Closing Date.

 

“Series B Certificate of Designations” means the Certificate of Designations,
Preferences and Rights filed with the Delaware Secretary of State on or about
February 4, 2013, to authorize and establish the terms of 2,000 shares of Series
B Preferred Stock, as amended and restated on or before the Closing Date.

 

 
5

--------------------------------------------------------------------------------

 

 

“Series A Conversion Shares” means shares of the Company’s Common Stock into
which any Series A Preferred Stock is converted.

 

“Series B Conversion Shares” means shares of the Company’s Common Stock into
which any Series B Preferred Stock is converted.

 

“Series A Preferred Stock” means the Series A 6% Convertible Preferred Stock
created pursuant to the Series A Certificate of Designations and as amended from
time to time.

 

“Series B Preferred Stock” means the Series B 6% Convertible Preferred Stock
created pursuant to the Series B Certificate of Designations and as amended from
time to time.

 

“Series A Registrable Securities” means any Series A Conversion Shares, together
with any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Series B Registrable Securities” means any Series B Conversion Shares, together
with any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Series C Registrable Securities” means any Series C Conversion Shares, together
with any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Series D Registrable Securities” means any Series D Conversion Shares, together
with any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Severance Plans” means (i) each agreement with any present or former employee,
retiree, director or independent contractor (or their beneficiaries, dependents
or spouses) of the Company or a Subsidiary of the Company (A) the benefits of
which are contingent, or terms of which are altered, upon the occurrence of a
transaction involving the Company, any Subsidiary of the Company, or an ERISA
Affiliate of the Company of the nature of any of the transactions contemplated
by this Agreement, (B) providing any term of employment or compensation
guarantee, or (C) providing severance benefits or other benefits after the
termination of employment of such person; (ii) each agreement, plan or
arrangement under which any person may receive payments from the Company, any
Subsidiary of the Company, or any ERISA Affiliate of the Company that has
subjected or could subject the Company or any Subsidiary of the Company, to the
Taxes imposed by Section 4999 of the Code or included in the determination of
such person’s parachute payment under Section 280G of the Code; and (iii) each
agreement, plan or arrangement, including without limitation any stock option
plan, stock appreciation right plan, restricted stock plan, stock purchase plan
or severance benefit plan which has subjected or could subject the Company or
any Subsidiary of the Company, to any liability or obligation.

 

“Subsidiary” means a majority-owned subsidiary, as defined in Rule 405
promulgated by the SEC under the Securities Act.

 

“Tax” or “Taxes” means any tax (including any income tax, capital gains tax,
value-added tax, sales tax, property tax, gift tax, or estate tax), levy,
assessment, tariff, duty (including any customs duty), deficiency, or other fee,
and any related charge or amount (including any fine, penalty, interest, or
addition to tax), imposed, assessed, or collected by or under the authority of
any Governmental Entity or payable pursuant to any tax-sharing agreement.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Entity in connection with the determination, assessment, collection, or payment
of any Tax or in connection with the administration, implementation, or
enforcement of or compliance with any Legal Requirement relating to any Tax.

 

 
6

--------------------------------------------------------------------------------

 

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then any Business Day.

 

“Trading Market” means the OTCQX or any other Eligible Market on which the
Common Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the Certificates of Designations,
the Transfer Agent Instructions, the certificates representing the Preferred
Shares, all of the other agreements, certificates and documents described in
Section 2.2 below, and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means Interwest Transfer Company (of Salt Lake City, Utah), or
any other transfer agent selected by the Company.

 

“Transfer Agent Instructions” means the Irrevocable Transfer Agent Instructions,
in the form of Exhibit C, executed by the Company and delivered to and
acknowledged in writing by the Transfer Agent upon the Closing.

 

1.2     Additional Definitions. In addition to the terms set forth in Section ,
each of the following terms is defined in the section set forth opposite such
term:

 

Defined Term

 

Location

Advice

 

§5.6

Agreement

 

Preamble

Certificates of Designations

 

Recitals

Company

 

Preamble

Company Intellectual Property Rights

 

§3.1(n)

Company Manterial Contracts

 

§3.1(i)

Conversion Shares

 

Recitals

Demand Period

 

§5.1(a)

Demand Registration

 

§5.1(a)

Demand Registration Request

 

§5.1(b)(i)

Demanding Shareholders

 

§5.1(b)(i)

Effective Date

 

Preamble

Financial Statements

 

§3.1(f)

Indemnified Party

 

§5.5(c)

Indemnifying Party

 

§5.5(c)

Other Holders

 

§5.2(c)

Piggyback Notice

 

§5.2(a)

Piggyback Registration

 

§5.2(a)

Placement Agent

 

Recitals

Purchase Price

 

§2.1

Preferred Shares

 

Recitals

Purchaser(s)

 

Preamble

Related Person

 

§6.6

SEC Reports

 

§3.1(f)

 

 
7

--------------------------------------------------------------------------------

 

 

Series C Certificate of Designations

 

Recitals

Series C Conversion Shares

 

Recitals

Series C Preferred Stock

 

Recitals

Series D Certificate of Designations

 

Recitals

Series D Conversion Shares

 

Recitals

Series D Preferred Stock

 

Recitals

Supplemental Demand Registration Request

 

§5.1(b)(vi)

Waiver Agreement

 

§2.1

 

ARTICLE II

PURCHASE AND SALE

 

2.1     Purchase of Preferred Shares; Closing. Subject to the satisfaction (or
waiver) of the conditions set forth in below, the Company shall issue and sell
to each Purchaser, and each Purchaser severally, but not jointly, agrees to
purchase from the Company on any Closing Date, such number and series of
Preferred Shares as is set forth opposite such Purchaser’s name in column (2) on
the Schedule of Purchasers. The aggregate purchase price for the Securities to
be purchased by each Purchaser at the Closing (the “Purchase Price”) shall be
the amount set forth opposite such Purchaser’s name in column (3) of the
Schedule of Purchasers. For the avoidance of doubt and subject to the
satisfaction (or waiver) of the conditions set forth in below, no Purchaser
shall be obligated to purchase any Preferred Shares hereunder other than such
Preferred Shares set forth opposite such Purchaser’s name on the Schedule of
Purchasers. The Closing shall occur concurrently at the offices of counsel to
the Company and counsel to the Placement Agent immediately following the
execution hereof by the Purchasers, or at such other location or time as the
parties may agree. Prior to Closing the Company and the Placement Agent shall
enter into a waiver agreement (the “Waiver Agreement”) waiving any conflict of
interest resulting from the Placement Agent’s formation of an investment vehicle
and representation of the interests of the Purchasers.

 

2.2     Closing Deliveries.

 

(a)     Company Deliveries. At the Closing, unless otherwise designated, the
Company shall deliver or cause to be delivered to each Purchaser the following:

 

(i)     copies of good standing certificates of the Company and each of its
Subsidiaries issued by the Secretary of State (or comparable office) of such
entity’s jurisdiction of formation, as of a date within ten (10) days preceding
the Closing Date;

 

(ii)     a copy of the Certificate of Incorporation of the Company, as amended
to date, as certified by the Secretary of State of the State of Delaware within
sixty (60) days preceding the Closing Date, which shall reflect the Certificates
of Designations as part thereof or attachment thereto;

 

(iii)     certificates for the Preferred Shares such Purchaser is purchasing
hereunder (in each case, in such denominations as the Purchaser shall reasonably
request) in the name of the Purchaser as set forth in column (1) of the Schedule
of Purchasers;

 

(iv)     warrants issued to Placement Agent for the purchase of eight percent
(8%) of the Common Stock into which the Preferred Shares issued pursuant to this
Agreement may be converted on the Closing Date, which warrants shall have an
exercise price of $0.088 per share;

 

 
8

--------------------------------------------------------------------------------

 

 

(v)     a cash payment to Placement Agent in the amount of eight percent (8%) of
the gross proceeds from the sale of the Preferred Shares pursuant to this
Agreement;

 

(vi)     authorization from sufficient holders of the Series A Preferred Stock
and the Series B Preferred Stock to approve this Agreement and the transactions
contemplated hereby, including, but not limited to, (A) a waiver executed by at
least a majority of the holders of the Series A Preferred Stock that waives
certain preemptive or similar rights to which the holders of the Series A
Preferred Stock are entitled under Series A Certificate of Designations; and (B)
a waiver executed by at least a majority of the holders of the Series B
Preferred Stock that waives certain preemptive or similar rights to which the
holders of the Series B Preferred Stock are entitled under Series B Certificate
of Designations;

 

(vii)     resolutions adopted by the Company’s Board of Directors approving this
Agreement, the other Transaction Documents, the issuance of the Preferred
Shares, and the transactions contemplated by this Agreement;

 

(viii)     a certificate of the Secretary or other duly authorized officer of
the Company dated as of the Closing Date (A) certifying the resolutions adopted
by the Board of Directors of the Company approving this Agreement, the other
Transaction Documents, the issuance of the Preferred Shares, and the
transactions contemplated by this Agreement; (B) certifying the current versions
of the Certificate of Incorporation, as amended, and Bylaws of the Company; and
(c) certifying as to the signatures and authority of persons signing this
Agreement and the other Transaction Documents on behalf of the Company;

 

(ix)     a certificate of the Company’s President and Chief Executive Officer
dated as of the Closing Date certifying the Company’s fulfillment of the
conditions to closing specified in Sections 4.1(a) through (f);

 

(x)     the signed Transfer Agent Instructions in the form attached hereto as
Exhibit C;

 

(xi)     the signed Waiver Agreement;

 

(xii)     reimbursement to Purchasers or their counsel, at Purchasers’ option,
of the out of pocket expenses of Purchasers (including legal fees) incurred in
connection with the transactions contemplated by this Agreement pursuant to
Section 8.2;

 

(xiii)     each of the other Transaction Documents, if any, to which the Company
is a party, duly executed by the Company;

 

(xiv)     a legal opinion of Company Counsel, in the form of Exhibit D, executed
by such counsel and delivered to the Purchasers;

 

(xv)     an Amended and Restated Certificate of Designations, Preferences and
Rights of Series A 6% Convertible Preferred Stock of PSM Holdings, Inc.,
substantially in the form attached as Exhibit E, which shall, among other
things, modify the class voting rights of the holders of Series A Preferred
Stock;

 

(xvi)     an Amended and Restated Certificate of Designations, Preferences and
Rights of Series B 6% Convertible Preferred Stock of PSM Holdings, Inc.,
substantially in the form attached as Exhibit F, which shall, among other
things, modify the class voting rights of the holders of Series A Preferred
Stock; and

 

 
9

--------------------------------------------------------------------------------

 

 

(xvii)     an amendment to the Stock Purchase Agreement dated February 4, 2013,
between the Company and the holders of the Series A Preferred Stock and Series B
Preferred Stock implementing Section 5.10 of this Agreement substantially in the
form attached as Exhibit G.

 

(b)     Purchaser Deliveries. At the Closing, each Purchaser shall deliver or
cause to be delivered to the Company: (i) each Transaction Document to which
such Purchaser is a party duly executed by such Purchaser and (ii) the purchase
price set forth opposite such Purchaser’s name in column (3) of the Schedule of
Purchasers, in United States dollars and in immediately available funds, by wire
transfer to an account designated in writing by the Company for such purpose.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1     Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the Purchasers as follows:

 

(a)     Organization. The Company and each of the Company’s Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has the requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted. The Company and each of the Company’s Subsidiaries
is duly qualified or licensed to do business as a foreign corporation and is in
good standing in each jurisdiction in which the nature of the business conducted
by it makes such qualification or licensing necessary.

 

(b)     Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 10,000,000 shares of preferred stock. On
the Effective Date, there are, and on the Closing Date there will be,
outstanding (i) 29,468,259 shares of Common Stock of the Company; (ii) warrants
to purchase 6,528,328 shares of Common Stock of the Company; (iii) no options to
purchase shares of Common Stock of the Company issued pursuant to the Company’s
2002 Stock Option/Stock Issuance Plan; (iv) options to purchase 1,575,000 shares
of Common Stock of the Company issued pursuant to the Company’s 2012 Stock
Incentive Plan; (v) 3,700 shares of Series A Preferred Stock convertible into
9,250,000 shares of Common Stock (subject to adjustment upon issuance of the
Preferred Shares); and (vi) 2,000 shares of Series B Preferred Stock convertible
into 5,000,000 shares of Common Stock (subject to adjustment upon issuance of
the Preferred Shares). All of the issued and outstanding shares of Common Stock
are validly issued, fully paid and non-assessable and the issuance thereof was
conducted in compliance with all applicable state and federal securities laws
and either was not subject to preemptive rights or was issued in compliance
therewith. Except for the preemptive rights in favor of the holders of Series A
Preferred Stock and Series B Preferred Stock and the Preferred Shares to be
issued pursuant to this Agreement, no shares of the Company’s capital stock are
subject to preemptive rights, rights of first refusal, participation rights or
any other similar rights or any Encumbrances suffered or permitted by the
Company. Except as set forth in the SEC Reports, (i) there are no outstanding
debt securities; (ii) there are no outstanding shares of capital stock, Options,
or Convertible Securities, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company or Options or Convertible Securities of
any character whatsoever relating to, or securities or rights convertible into,
any shares of capital stock of the Company; (iii) there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
its securities under the Securities Act; (iv) there are no outstanding
securities of the Company which contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company; (v)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Preferred Shares,
except as otherwise provided herein; (vi) the Company does not have any stock
appreciation rights plans or agreements or any similar plan or agreement; and
(vii) there is no dispute as to the class of any shares of the Company’s capital
stock. Notwithstanding the foregoing, the Company is in discussions with target
companies which may result in the obligation to issue additional shares of
Common Stock for such prospective acquisitions.

 

 
10

--------------------------------------------------------------------------------

 

 

(c)     Issuance of the Preferred Shares. The Preferred Shares are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, shall be free and clear from all Encumbrances with respect to the
issue thereof and shall not be subject to preemptive rights or similar rights of
stockholders. The Preferred Shares shall be entitled to all the rights and
preferences set forth in the Certificate of Designations. On or before sixty
(60) days after the Closing Date, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals at least 130% of the
number of shares of Common Stock issuable upon conversion of the Preferred
Shares. Upon conversion of the Preferred Shares and the issuance, in accordance
with the Certificates of Designations, of the Conversion Shares, the Conversion
Shares shall be validly issued, fully paid and nonassessable and free from all
Encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock. As of the Closing, the
Certificates of Designations in the forms attached as Exhibit A and Exhibit B,
respectively, shall have been filed on or prior to the Closing Date with the
Secretary of State of the State of Delaware and shall be in full force and
effect, enforceable against the Company in accordance with their terms and shall
not have been amended. Assuming the accuracy of each of the representations and
warranties of the Purchasers contained in Section 3.2, the issuance by the
Company of the Securities is exempt from registration under the Securities Act.

 

(d)     Authorization; Validity of Agreement. The Company has the requisite
power and authority to execute, deliver and perform this Agreement, the
Certificate of Designations, and each of the other Transaction Documents to be
executed and delivered by the Company pursuant to this Agreement, and to assume
and perform any obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. Each of this Agreement and the
other Transaction Documents to be executed and delivered by the Company pursuant
to this Agreement have been duly authorized, executed and delivered by the
Company and are valid and binding obligations of the Company, enforceable
against it in accordance with their respective terms.

 

(e)     Consents; Non-Contravention.

 

(i)     Except for authorization of the holders of the Series A and Series B
Preferred Stock, the approval of the Company’s Board of Directors, and filings
required by applicable federal and state securities laws which will be timely
made by the Company following the Closing, no Governmental Authorization or
Consent is necessary in connection with the execution, delivery and performance
by the Company of this Agreement or the consummation of the transactions
contemplated hereby.

 

(ii)     The execution, delivery and performance by the Company of this
Agreement do not and will not (A) violate any Law; (B) violate or conflict with,
result in a breach or termination of, or constitute a default (or a circumstance
which, with or without notice or lapse of time or both, would constitute a
default) under any material Contract or Permit; (C) give any third party any
additional right (including a termination right) under, permit cancellation of,
or result in the creation of any Encumbrance (except for any lien for Taxes not
yet due and payable) upon any of the assets or properties of the Company or any
of the Company’s Subsidiaries under any material Contract to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries, or any of their assets or properties are bound; (D) permit the
acceleration of the maturity of any indebtedness of the Company or any of its
Subsidiaries or indebtedness secured by such entity’s assets or properties; (E)
violate or conflict with any provision of the Certificate of Incorporation or
Bylaws of the Company or any of its Subsidiaries; or (F) result in the
activation of any anti-dilution rights or a reset or repricing of any debt or
security instrument of any creditor or equity holder of the Company or any of
its Subsidiaries, except as provided for in connection with the holders of the
Series A and Series B Preferred Stock or as otherwise provided in this
Agreement.

 

 
11

--------------------------------------------------------------------------------

 

 

(f)     SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The consolidated financial statements of the Company included in the
SEC Reports (the “Financial Statements”) comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP (except (i) as may be otherwise
indicated in the Financial Statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements) and fairly present in all material respects
the financial position of the Company on a consolidated basis as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

(g)     Liabilities. Except as set forth in the SEC Reports, there are no
material liabilities of the Company, whether accrued, absolute, contingent or
otherwise, which arose or relate to any transaction of the Company, its agents
or servants occurring prior to the period covered by the Financial Statements
which are not disclosed by or reflected in the Financial Statements. To the
Knowledge of the Company, there are no circumstances, conditions, happenings,
events or arrangements, contractual or otherwise, which may hereafter give rise
to liabilities, except in the normal course of business of the Company.

 

(h)     Material Changes; Undisclosed Events, Liabilities or Developments. Since
the period covered by the Financial Statements, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected,
individually or in the aggregate, to result in or cause a Material Adverse
Effect, (ii) except as specifically disclosed in the SEC Reports, the Company
has not incurred any liabilities (contingent or otherwise) other than trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders, except for dividends
required to be paid to the holders of the Series A Preferred Stock and Series B
Preferred Stock pursuant to the Series A Certificate of Designations and Series
B Certificate of Designations, respectively, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate except pursuant to the Company’s 2012 Stock Incentive Plan or as may
be disclosed in the SEC Reports. Prior to the Effective Date, the Company and
its Subsidiaries have paid all amounts payable in respect of 2013 and prior
periods (x) in the nature of profit sharing, earn outs or contingent purchase
price payments incurred with respect to acquisitions of corporate centers or
other business units and (y) in the nature of employee bonuses, profit sharing
or other incentive compensation. No event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its business, prospects,
properties, operations, assets or financial condition that would result in or
cause a Material Adverse Effect. The Company has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy or similar law nor does the Company have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or similar
proceedings.

 

 
12

--------------------------------------------------------------------------------

 

 

(i)     Material Contracts. The SEC Reports set forth a true, complete and
correct list of every material Contract currently in effect to which the Company
or any of the Company’s Subsidiaries is a party (the “Company Material
Contracts”). Each of the Company Material Contracts is in full force and effect
and there is not now and there has not been claimed or alleged by any Person
with respect to any of the Company Material Contracts, any existing default, or
event that with notice or lapse of time or both would constitute a default or
event of default, on the part of the Company or any of the Company’s
Subsidiaries or on the part of any other party thereto; no Consent from, or
notice to, any Governmental Entity or other Person is required in order to
maintain in full force and effect any of the Company Material Contracts, other
than such Consents that have been obtained and are in full force and effect and
such notices that have been duly given and, in each case copies of such Consents
and notices have been delivered to the Purchasers. Neither the Company nor any
of its Subsidiaries is a party to, or bound by, any contract or agreement (i)
which restricts its ability to conduct its business as now conducted, as
contemplated to be conducted or otherwise or (ii) which obligates the Company or
any Subsidiary to pay any license fee, franchise fee, royalty or similar payment
except that certain agreement with Nationwide By Owner, Inc. dated April 14,
2006 as renewed on April 14, 2011.

 

(j)     Taxes. All Taxes (including any interest or penalties relating thereto)
and assessments which are due and payable have been duly reported, fully paid
and discharged as reported by the Company and each of its Subsidiaries, and
there are no unpaid Taxes which are, or could become, payable by the Company or
any Subsidiary or an Encumbrance on the properties and assets of the Company or
any Subsidiary, except as provided for in the Financial Statements, or have been
incurred in the normal course of business of the Company or its Subsidiaries
since that date. All Tax Returns of the Company and each of its Subsidiaries and
their predecessors have been filed and all Taxes payable by the Company and each
of its Subsidiaries and their predecessors have been paid. There are no disputes
as to Taxes of any nature payable by the Company or any of its Subsidiaries or
their predecessors.

 

(k)     Compliance. Neither the Company nor any of its Subsidiaries: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received notice of a claim that it is in default under or that it
is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it or he is a party or by which it or he or any
of their properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or governmental body or (iii) is or has been in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws applicable to its
business and all such laws that affect the mortgage industry, except in each
case as could not have or reasonably be expected to result in or cause a
Material Adverse Effect.

 

 
13

--------------------------------------------------------------------------------

 

 

(l)     Regulatory Permits. Each of the Company and the Company’s Subsidiaries
possess all Governmental Authorizations necessary to conduct its business as
described in the SEC Reports, except where the failure to possess such Permits
could not reasonably be expected to result in or cause a Material Adverse
Effect, and neither the Company nor any of its Subsidiaries has received any
notice of Proceedings relating to the revocation or modification of any the
Governmental Authorizations necessary for either the Company or any of its
Subsidiaries to conduct its business.

 

(m)     Title to Assets. Each of the Company and the Company’s Subsidiaries has
good and marketable title in fee simple to all real property owned by it and
good and marketable title in all personal property owned by it that is material
to the business of the Company or any of its Subsidiaries, as applicable, in
each case free and clear of all Encumbrances, except for Encumbrances as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by such entity and
liens for the payment of federal, state or other Taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by either the Company or any of its Subsidiaries are held by it
under valid, subsisting and enforceable leases with which such entity is in
compliance.

 

(n)     Patents and Trademarks. Each of the Company and the Company’s
Subsidiaries has, or has rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or material for use in connection with its business and
which the failure to so have could have or cause a Material Adverse Effect
(collectively, the “Company Intellectual Property Rights”). Neither the Company
nor any of its Subsidiaries has received a notice (written or otherwise) that
any of the Company Intellectual Property Rights used by either the Company or
any of its Subsidiaries violates or infringes upon the rights of any Person. To
the knowledge of the Company, all such Company Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Company Intellectual Property Rights. Each of the Company and its
Subsidiaries has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of its intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have or cause a Material Adverse Effect.

 

(o)     Environmental Laws. The Company is in compliance will all applicable
Environmental Laws for which the failure to comply would have or cause,
individually or in the aggregate, a Material Adverse Effect.

 

(p)     Insurance. Each of the Company and its Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and its Subsidiaries is engaged. The Company has no reason to believe
that either it or any of its Subsidiaries will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

 

(q)     Litigation. Except as set forth in the SEC Reports, there are no
actions, suits, arbitrations, regulatory proceedings or other litigation,
Proceedings or governmental investigations pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries or any of
their officers or directors in their capacity as such, or any of their
properties or businesses, and the Company has no Knowledge of any facts or
circumstances which may reasonably be likely to give rise to any of the
foregoing. Neither the Company nor any of its Subsidiaries is subject to any
order, judgment, decree, injunction, stipulation or consent order of or with any
court or other Governmental Entity. Neither the Company nor any of its
Subsidiaries has entered into any agreement to settle or compromise any
Proceeding pending or threatened in writing against it which has involved any
obligation for which either the Company or any of its Subsidiaries or their
properties or business has any continuing obligation. There are to the Knowledge
of the Company any Proceedings by or against either the Company or any of its
Subsidiaries with respect to this Agreement or in connection with the
transactions contemplated hereby or thereby, and the Company has no reason to
believe there is a valid basis for any such Proceeding.

 

 
14

--------------------------------------------------------------------------------

 

 

(r)     Labor Relations. No material labor dispute exists or, to the knowledge
of the Company, is imminent with respect to any of the employees of the Company
or any of the Company’s Subsidiaries, which could reasonably be expected to
result in or cause a Material Adverse Effect. None of the employees of the
Company or any of its Subsidiaries is a member of a union that relates to such
employee’s relationship with the Company or any of its Subsidiaries, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries reasonably believe that their
relationship with their employees is good. No executive officer of the Company
or any of its Subsidiaries, to the Knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject either the Company or any of its Subsidiaries
to any liability with respect to any of the foregoing matters. Each of the
Company and its Subsidiaries is in material compliance with all U.S. federal,
state, local and foreign laws and regulations relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have or cause a Material Adverse Effect.

 

(s)     Employee Benefit Plans. The Company has no Employee Benefit Plans,
except for the Company’s 2002 Stock Option/Stock Issuance Plan and the Company’s
2012 Stock Incentive Plan.

 

(t)     Brokers, Advisors and Consultants. Other than the Placement Agent and
its affiliates, neither the Company, any Subsidiary nor any of their agents or
representatives has retained any finder, broker, agent, financial advisor or
other intermediary in connection with the transactions contemplated by this
Agreement. No fees or commissions payable in cash, securities, or other form of
compensation are, or will become, payable by the Company or any of its
Subsidiaries to any finder, broker, agent, financial advisor or other
intermediary in connection with the transactions contemplated by this Agreement
other than to the Placement Agent and its affiliates. Neither the Company, any
Subsidiary, nor any of their agents or representatives has retained or entered
into any agreement, written or oral, with any consultant or advisor (including,
without limitation, with respect to financial matters or investor relations) to
advise the Company or any Subsidiary after December 31, 2013 (other than
certified public accountants to render customary accounting and audit services)
and there are no fees payable in cash, securities or other form of compensation
by the Company or any of its Subsidiaries to any such consultant or advisor
after December 31, 2013.

 

(u)     Board Approval. The Boards of Directors of the Company, by a special
meeting duly called and held or by unanimous written consent, duly adopted
resolutions: (a) approving and declaring advisable this Agreement and the
transactions contemplated hereby; (b) determining that the terms of the sale of
the Preferred Shares to the Purchasers are fair to and in the best interests of
the Company and its shareholders; and (c) adopting this Agreement, which
resolutions have not been modified, supplemented or rescinded and remain in full
force and effect.

 

(v)     Production Capacity. Based upon the Company’s existing agreements,
relationships and terms with its warehouse lenders, the Company has, and to its
knowledge believes it will continue to have in the future, adequate financing to
originate $100,000,000 of mortgage loans per month.

 

 
15

--------------------------------------------------------------------------------

 

 

(w)     Disclosure. All of the disclosure furnished by or on behalf of the
Company or any of its Subsidiaries to any Purchaser regarding the Company or its
Subsidiaries, their businesses and the transactions contemplated hereby,
including any disclosure schedules to this Agreement, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.

 

(x)     Bank Holding Company.  The Company is not a bank holding company (a
“BHC”), as defined in Section 2(a) of the Bank Holding Company Act of 1956, 12
USC 1841-1847, as amended (together with any substitute or successor statute,
and any related regulations, the “BHC Act”) and neither the Company nor any
subsidiary, as defined in the BHC Act (a “BHC Subsidiary”), of the Company is a
bank, as defined in the BHC Act (a “Bank”). No Purchaser by virtue of acquiring
or holding the Preferred Shares or the Conversion Shares shall be a BHC.

 

(y)     Bad Actor Disqualification. To the Knowledge of the Company, no person
covered by the provisions of Rule 506(d) of Regulation D would be a “bad actor”
subject to disqualification under such provision.

 

3.2     Representations and Warranties of the Purchasers. Each Purchaser hereby,
as to itself only and for no other Purchaser, represents and warrants to the
Company as follows:

 

(a)     Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership or other applicable
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The purchase by such Purchaser of the
Preferred Shares hereunder has been duly authorized by all necessary action on
the part of such Purchaser. This Agreement has been duly executed and delivered
by such Purchaser and constitutes the valid and binding obligation of such
Purchaser, enforceable against it in accordance with its terms.

 

(b)     Investment Intent. Such Purchaser is (i) acquiring the Preferred Shares
and (ii) upon conversion of the Preferred Shares will acquire the Conversion
Shares issuable upon conversion of the Preferred Shares, in the ordinary course
of business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Purchaser does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. Such Purchaser
does not have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.

 

(c)     Purchaser Status. At the time such Purchaser was offered the Securities
it was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act and shall provide the Company with such
information or documentation reasonably requested to support the Purchaser’s
status as an accredited investor, including, but not limited to, confirmation
that the Placement Agent would not be designated as a “bad actor” pursuant to
Rule 506(d) of Regulation D.

 

(d)     Experience of the Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Preferred Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Preferred Shares and, at the
present time, is able to afford a complete loss of such investment.

 

 
16

--------------------------------------------------------------------------------

 

 

(e)     Access to Information. Such Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Preferred Shares and the merits and
risks of investing in the Preferred Shares; (ii) access to information about the
Company and its Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Company’s representations and warranties
contained in the Transaction Documents.

 

ARTICLE IV

CONDITIONS

 

4.1     Conditions Precedent to the Obligations of the Purchasers. The
obligation of each Purchaser to acquire the Preferred Shares set forth opposite
such Purchaser’s name on the Schedule of Purchasers at the Closing is subject to
the satisfaction or waiver by such Purchaser, at or before the Closing, of each
of the following conditions:

 

(a)     Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing as though made on and as of such
date.

 

(b)     Performance. The Company and each other Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.

 

(c)     Good Standing. The Company shall have delivered to such Purchaser a
certificate evidencing the formation and good standing of the Company and each
of its Subsidiaries in such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction, as of a date
within ten (10) days of the Closing Date.

 

(d)     Filing of the Series C and Series D Certificates of Designations. The
Certificates of Designations in the forms attached as Exhibit A and Exhibit B
shall have been filed on or prior to the Closing Date with the Secretary of
State of the State of Delaware and shall be in full force and effect,
enforceable against the Company in accordance with their terms and shall not
have been amended.

 

(e)     Filing of Amendments to Series A and Series B Certificates of
Designation. The amendments to the Certificates of Designation, Preferences and
Rights concerning the Series A Preferred Stock and Series B Preferred Stock in
the forms attached as Exhibit E and Exhibit F shall have been filed on or prior
to the Closing Date with the Secretary of State of the State of Delaware and
shall be in full force and effect, enforceable against the Company in accordance
with their terms and shall not have been amended.

 

 
17

--------------------------------------------------------------------------------

 

 

(f)     Amendment to 2013 Stock Purchase Agreement. The Company and each holder
of the Series A Preferred Stock and Series B Preferred Stock shall have entered
into an amendment to that certain Stock Purchase Agreement dated February 4,
2013, between the Company and the holders of the Series A Preferred Stock and
Series B Preferred Stock in the form attached as Exhibit G.

 

4.2     Conditions Precedent to the Obligations of the Company. The obligation
of the Company to sell the Preferred Shares set forth opposite each Purchaser’s
name on the Schedule of Purchasers is subject to the satisfaction or waiver by
the Company, at or before the Closing, of each of the following conditions:

 

(a)     Representations and Warranties. The representations and warranties of
the Purchasers contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date; and

 

(b)     Performance. The Purchasers shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Purchasers
at or prior to the Closing.

 

ARTICLE V

REGISTRATION RIGHTS

 

5.1     Demands for Registration

 

(a)     Demand Period. From and after sixty (60) days following the Effective
Date hereof, until no Registrable Securities remain outstanding (the “Demand
Period”), subject to the terms and conditions of this Agreement, a Holder of
Registrable Securities will have the single opportunity, in addition to other
rights enumerated in this Agreement, to request registration under the
Securities Act of all or part of its Registrable Securities (a “Demand
Registration”). The requisite Holders of the Registrable Securities shall have
the right to exercise the registration rights under and as provided in this
Section .

 

(b)     Demand Procedure.

 

(i)     Subject to subsections and below, during the Demand Period any Holder or
combination of Holders (the “Demanding Shareholders”) owning 50% or more of the
Series C Registrable Securities or the Series D Registrable Securities may
deliver to the Company a written request (a “Demand Registration Request”) that
the Company register any or all such Demanding Shareholders’ Registrable
Securities.

 

(ii)     Holders of the Series C Registrable Securities, taken together, may
only make one Demand Registration Request during the Demand Period. Holders of
Series D Registrable Securities, taken together, may only make one Demand
Registration Request during the Demand Period. The Company shall only be
required to file one Registration Statement (as distinguished from supplements
or pre-effective or post-effective amendments thereto) in response to the Demand
Registration Request.

 

(iii)     A Demand Registration Request from Demanding Shareholders shall (A)
set forth the number of Registrable Securities intended to be sold pursuant to
the Demand Registration Request; (B) disclose whether all or any portion of a
distribution pursuant to such registration will be sought by means of an
underwriting; and (C) identify any managing underwriter or managing underwriters
proposed for the underwritten portion, if any, of such registration.

 

 
18

--------------------------------------------------------------------------------

 

 

(iv)     If during the Demand Period, the Company receives a Demand Registration
Request from Demanding Shareholders for the registration of Registrable
Securities, then the Company shall, subject to the limitations in subsections
and below, (A) use its reasonable best efforts to prepare and file within thirty
(30) days (but in no event later than forty-five (45) days) of receipt of the
Demand Registration Request with the SEC a registration statement under the
Securities Act with respect to all Registrable Securities that the Demanding
Shareholders requested to be registered in the Demand Registration Request; (B)
use its reasonable best efforts to cause such registration statement to become
effective within seventy-five (75) days of receipt of the Demand Registration
Request; and (C) keep such registration statement effective until such time as
the Demanding Shareholders shall have sold or otherwise disposed of all of their
Registrable Securities included in the registration.

 

(v)     The parties anticipate that the registration contemplated under this
Section will be accomplished by means of the filing of a Form S-1, and that
registration on such form will allow for different means of distribution,
including sales by means of an underwriting as well as sales into the open
market. If the Demanding Shareholders desire to distribute all or part of the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company in writing in their initial Demand Registration
Request as described in subsection above. A determination of whether all or part
of the distribution will be by means of an underwriting shall be made by
Demanding Shareholders holding a majority of the Registrable Securities to be
included in the registration. If all or part of the distribution is to be by
means of an underwriting, all subsequent decisions concerning the underwriting
which are to be made by the Demanding Shareholders pursuant to the terms of this
, which shall include the selection of the underwriter or underwriters to be
engaged and the representative, if any, of the underwriters so engaged, shall be
made by the Demanding Shareholders who hold a majority of the Registrable
Securities to be included in the underwriting, subject to approval by the
Company, such approval not to be unreasonably withheld.

 

(vi)     Upon the receipt by the Company of a Demand Registration Request in
accordance with subsection above, the Company shall, within ten (10) days
following receipt of such Demand Registration Request, give written notice of
such request to other Holders of the Registrable Shares not included in the
Demand Registration Request. The Company shall include in such notice
information concerning whether all, part, or none of the distribution is
expected to be made by means of an underwriting, and, if more than one means of
distribution is contemplated, may require Holders to notify the Company of the
means of distribution of their Registrable Securities to be included in the
registration. If any Holder who is not a Demanding Shareholder desires to sell
any Registrable Securities owned by such Holder, such Holder may elect to have
all or any portion of its Registrable Securities included in the Registration
Statement by notifying the Company in writing (a “Supplemental Demand
Registration Request”) within twenty (20) days of receiving notice of the Demand
Registration Request from the Company. The right of any Holder to include all or
any portion of its Registrable Securities in an underwriting shall be
conditioned upon the Company’s having received a timely written request for such
inclusion by way of a Demand Registration Request or Supplemental Demand
Registration Request (which right shall be further conditioned to the extent
provided in this ). Any Holder proposing to distribute its Registrable
Securities through an underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting.

 

 
19

--------------------------------------------------------------------------------

 

 

(vii)     Notwithstanding any other provision of this Section , if an
underwriter advises the Company in writing that marketing factors require a
limitation on the number of shares to be underwritten, then the number of shares
of Registrable Securities that may be included in the underwriting shall be
allocated among the Holders in proportion (as nearly as practicable) to the
respective amounts of Registrable Securities each Holder owns (or in such other
proportion as they shall mutually agree). Registrable Securities excluded or
withdrawn from the underwriting in accordance with this subsection (vii) shall
be withdrawn from the registration.

 

(c)     Priority on Demand Registration. The Company will not include in any
Demand Registration any securities which are not Registrable Securities without
the prior written consent of (i) the Holders of a majority of the shares of
Series C Registrable Securities and (B) Holders of a majority of the shares of
Series D Registrable Securities included in such registration. If a Demand
Registration is an underwritten offering and the managing underwriters advise
the Company in writing that in their opinion the number of Registrable
Securities and, if permitted hereunder, other securities requested to be
included in such offering, exceeds the number of securities that can be sold in
an orderly manner in such offering within a price range acceptable to the
Holders of a majority of the shares of Registrable Securities initially
requesting registration, the Company will include in such registration prior to
the inclusion of any securities which are not Registrable Securities the number
of shares of Registrable Securities requested to be included that in the opinion
of such underwriters can be sold in an orderly manner within such acceptable
price range, pro rata among the respective Holders thereof on the basis of the
number of shares of Registrable Securities owned by each such Holder.

 

5.2     Piggyback Registrations

 

(a)     Right to Piggyback. If the Company proposes to undertake an offering of
shares of Common Stock for its account or for the account of other stockholders
and the registration form to be used for such offering may be used for the
registration of Registrable Securities (a “Piggyback Registration”), each such
time the Company will give prompt written notice (but not later than thirty (30)
days before the anticipated registration statement filing date) to all Holders
of Registrable Securities of its intention to effect such a registration (each,
a “Piggyback Notice”) and, subject to subsections and of this Section , the
Company will use its best efforts to cause to be included in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within twenty (20) days after the date of
sending the Piggyback Notice.

 

(b)     Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number that
can be sold in an orderly manner in such offering within a price range
acceptable to the Company, the Company will include in such registration (i)
first, the securities the Company proposes to sell, and (ii) second, the
Registrable Securities requested to be included in such registration and any
other securities requested to be included in such registration that are held by
Persons other than the Holders of Registrable Securities pursuant to
registration rights, pro rata among the Holders of Registrable Securities and
the holders of such other securities requesting such registration on the basis
of the number of shares of such securities owned by each such holder.

 

(c)     Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than the Holders of Registrable Securities (the “Other
Holders”), and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number that can be sold in a orderly manner in such
offering within a price range acceptable to the Other Holders requesting such
registration, the Company will include in such registration (i) first, the
securities requested to be included therein by the Other Holders requesting such
registration, and (ii) second, the Registrable Securities requested to be
included in such registration hereunder, pro rata among the Holders of
Registrable Securities requesting such registration on the basis of the number
of shares of such securities owned by each such Holder.

 

 
20

--------------------------------------------------------------------------------

 

 

(d)     Selection of Underwriters. In the case of an underwritten Piggyback
Registration, the Company will have the right to select the investment banker(s)
and managers(s) to administer the offering.

 

5.3     Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a)     Not less than ten (10) Trading Days prior to the filing of a
Registration Statement or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference) with respect to the registration or qualification of any Registrable
Securities, the Company shall (i) furnish to each Holder of the Registrable
Securities included in the Registration Statement copies of all such documents
proposed to be filed, which documents (other than those incorporated or deemed
to be incorporated by reference) will be subject to the review of such Persons,
and (ii) cause its officers and directors, counsel and independent certified
public accountants to respond to such inquiries as shall be necessary to conduct
a reasonable investigation within the meaning of the Securities Act or
otherwise. The Company shall not file a Registration Statement or any amendments
or supplements thereto to which Holders of a majority of the Registrable
Securities shall reasonably object. However, any objection to the filing of such
Registration Statement or other document enumerated above, shall suspend from
occurring any of the events listed above in Sections or for the period of time
during which the objection remains, but in no case will the period of suspension
exceed ten (10) Trading Days.

 

(b)     (i) Prepare and file with the SEC such amendments, including
post-effective amendments, to each Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the SEC such additional Registration Statements in order to register for resale
under the Securities Act all of the Registrable Securities; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within ten
(10) Business Days, to any comments received from the SEC with respect to the
Registration Statement or any amendment thereto and as promptly as reasonably
practicable provide the Holders of the Registrable Securities true and complete
copies of all correspondence from and to the SEC relating to the Registration
Statement; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement in accordance with
the intended methods of disposition by the Holders of the Registrable Securities
set forth in the Registration Statement as so amended or as supplemented.

 

(c)     Notify the Holders of the Registrable Securities to be sold as promptly
as reasonably practicable, and (if requested by any such Person) confirm such
notice in writing no later than two Trading Days thereafter, of any of the
following events: (i) the SEC notifies the Company whether there will be a
“review” of any Registration Statement; (ii) the SEC comments in writing on any
Registration Statement (in which case the Company shall deliver to each Holder
of Registrable Shares included in the Registration Statement a copy of such
comments and of all written responses thereto); (iii) any Registration Statement
or any post-effective amendment is declared effective; (iv) the SEC or any other
federal or state governmental authority requests any amendment or supplement to
any Registration Statement or requests additional information related thereto;
(v) the SEC issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose (a
“Suspension”); (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Registration
Statement become ineligible for inclusion therein or any statement made in any
Registration Statement or any document incorporated or deemed to be incorporated
therein by reference is untrue in any material respect or any revision to a
Registration Statement or other document is required so that it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

 
21

--------------------------------------------------------------------------------

 

 

(d)     Use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(e)     Furnish to each Purchaser in paper or electronic format, without charge,
at least one conformed copy of each Registration Statement, and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) as promptly as practicable after the filing of such
documents with the SEC.

 

(f)     Promptly deliver to each Purchaser, without charge, as many copies of
the Prospectus or Prospectuses (including each form of Prospectus), and each
amendment or supplement thereto as such Persons may reasonably request within
two Business Days of such request. The Company hereby consents to the use of
such Prospectus, and each amendment or supplement thereto by each of the selling
Purchasers in connection with the offering and sale of the Registrable
Securities covered by such Registration Statement and any amendment or
supplement thereto.

 

(g)      If applicable, (i) in the time and manner required by each Trading
Market, prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Registrable Securities to be approved for listing on
each Trading Market as soon as practicable thereafter; (iii) provide to the
Purchasers evidence of such listing; and (iv) maintain the listing or quotation
of such Registrable Securities on or by each such Trading Market or another
Eligible Market.

 

(h)     Prior to any public offering of Registrable Securities, use its best
efforts to register or qualify or cooperate with the selling Purchasers in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or blue sky laws of such jurisdictions within the United
States as any Purchaser requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise subject.

 

(i)     Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates (not bearing legends) representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by this Agreement, of
all restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Purchasers may request.

 

 
22

--------------------------------------------------------------------------------

 

 

(j)     Upon the occurrence of any event described in Section , as promptly as
reasonably practicable, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, the Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(k)     Reasonably cooperate with any due diligence investigation undertaken by
the Holders of the Registrable Securities in connection with the sale of
Registrable Securities, including without limitation by making available any
documents and information; provided that the Company will not deliver or make
available to any Purchaser material, nonpublic information unless such Purchaser
specifically requests in advance to receive material, nonpublic information in
writing.

 

(l)     If Holders of a majority of the Registrable Securities being offered
pursuant to a Registration Statement select underwriters for the offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form reasonably acceptable to the Company,
including, without limitation, by providing customary legal opinions, comfort
letters and indemnification and contribution obligations; provided, that no such
agreement shall obligate the Company to pay any amount not otherwise
contemplated by this ARTICLE V.

 

(m)     Comply with all applicable rules and regulations of the SEC and any
applicable Trading Market.

 

5.4     Registration Expenses. The Company shall pay (or reimburse the Holders
of the Registrable Securities included in a Registration Statement for) all fees
and expenses incident to the performance of or compliance with Article V of this
Agreement, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market and in connection with applicable state securities or Blue
Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities and of printing Prospectuses
requested by the Holders of the Registrable Securities included in a
Registration Statement), (c) messenger, telephone and delivery expenses incurred
by the Company, (d) fees and disbursements of counsel for the Company, (e) fees
and expenses of all independent certified public accountants, underwriters
(excluding commissions relating to sales of Registrable Securities) and other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, (f) all listing fees to be paid by
the Company to the Trading Market, and (g) fees and disbursements of one counsel
for the Holders of the Registrable Securities as a group in connection with the
transactions contemplated by this Article V in which such Holders participate.
In all events, the Purchasers shall be solely responsible for paying all
brokerage fees, underwriter commissions or similar compensation relating to
their sale of Registrable Securities, legal fees of counsel retained by any
Holder of Registrable Securities other than the one counsel retained for the
Holders of the Registrable Securities as a group pursuant to subsection (g)
above, and any income taxes resulting from any such sale of Registrable
Securities.

 

 
23

--------------------------------------------------------------------------------

 

 

5.5     Indemnification

 

(a)     Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Purchaser
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all Losses, as incurred, arising out of
or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement or any form of Prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Purchaser furnished in writing to the Company by such Purchaser
expressly for use therein, or to the extent that such information relates to
such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (ii) in
the case of an occurrence of an event of the type specified in Section
(v)-(vii), the use by such Purchaser of an outdated or defective prospectus
after the Company has notified such Purchaser in writing that the Prospectus is
outdated or defective and prior to the receipt by such Purchaser of the Advice
contemplated in Section . The Company shall notify the Purchasers promptly of
the institution, threat or assertion of any Proceeding of which the Company is
aware in connection with the transactions contemplated by this Agreement.

 

(b)     Indemnification by Purchasers. Each Purchaser shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement or any form of Prospectus, or in
any amendment or supplement thereto, or arising solely out of any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any form of Prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Purchaser to the
Company specifically for inclusion in such Registration Statement or such
prospectus or to the extent that (i) such untrue statements or omissions are
based solely upon information regarding such Purchaser furnished in writing to
the Company by such Purchaser expressly for use therein, or to the extent that
such information relates to such Purchaser or such Purchaser’s proposed method
of distribution of Registrable Securities and was reviewed and expressly
approved in writing by such Purchaser expressly for use in the Registration
Statement, or such form of Prospectus or in any amendment or supplement thereto
or (ii) in the case of an occurrence of an event of the type specified in
Section (v)-(vii), the use by such Purchaser of an outdated or defective
Prospectus after the Company has notified such Purchaser in writing that the
prospectus is outdated or defective and prior to the receipt by such Purchaser
of the Advice contemplated in Section . In no event shall the liability of any
selling Purchaser hereunder be greater in amount than the dollar amount of the
net proceeds received by such Purchaser upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

 
24

--------------------------------------------------------------------------------

 

 

(c)     Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d)     Contribution. If a claim for indemnification under Section (a) or (b) is
unavailable to an Indemnified Party (by reasons other than the specified
exclusions to indemnification), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section (c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

 
25

--------------------------------------------------------------------------------

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section (d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section (d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

5.6     Dispositions. Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Section
(v)-(vii), such Purchaser will discontinue disposition of such Registrable
Securities under the Registration Statement until such Purchaser’s receipt of
the copies of the supplemented prospectus and/or amended Registration Statement
contemplated by Section , or until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

 

5.7     Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of the
Registrable Securites to the public without registration, the Company agrees to
use its reasonable best efforts to: (a) make and keep public information
regarding the Company available, as those terms are understood and defined in
Rule 144, at all times from and after the date hereof; (b) file with the SEC in
a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act at all times from and after the date
hereof; and (c) so long as a Holder owns any Registrable Securities, furnish,
unless otherwise available via EDGAR, to such Holder forthwith a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed as such Holder may reasonably request in availing itself
of any rule or regulation of the SEC allowing such Holder to sell any such
securities without registration.

 

5.8     Delay in Filing and Effectiveness of Registration Statements. In the
event any Registration Statement is not filed and declared effective within the
deadlines set forth in this ARTICLE V (whether the Registration Statement is
selected for review by the SEC or not), after the date of the applicable
deadline until such time as the applicable Registration Statement is declared
effective, the Company shall pay to each Holder of Registrable Securities
requesting registration under such Registration Statement an amount, as
liquidated damages and not as a penalty, equal to 1.00% per month, of the
aggregate Purchase Price paid by the Purchaser pursuant to this Agreement for
any Registrable Securities then held by such Holder (pro rata on a 30-day basis
for any portion of a calendar month). If the Holder shall be prohibited from
selling Registrable Securities under a Registration Statement as a result of a
Suspension of more than 60 consecutive days or Suspensions of more than 90 days
in the aggregate in any 12-month period, then for each day on which a Suspension
is in effect that exceeds the maximum allowed period for a Suspension or
Suspensions, but not including any day on which a Suspension is lifted, the
Company shall pay such Holder, as liquidated damages and not as a penalty, an
amount equal to 1.00% per month, of the Purchase Price paid by the Purchaser for
such Registrable Securities pursuant to this Agreement for any Registrable
Securities then held by such Purchaser (pro rata on a 30-day basis for any
portion of a calendar month). For purposes of this Section 5.8, a Suspension
shall be deemed lifted on the date that notice that the Suspension has been
lifted is delivered to the Purchaser pursuant to this Agreement. All liquidated
damages under this Section 5.8 shall be payable monthly in cash, in arrears and
shall be due within five (5) Business Days after the end of each calendar month,
and any unpaid liquidated damages under this Section 5.8 shall bear interest at
1.50% per month. In no event shall the aggregate amount of such liquidated
damages or interest thereon exceed 18.0% of the aggregate Purchase Price paid by
the Purchaser pursuant to this Agreement for any Registrable Securities then
held by the Holder. Such damages described in this Section 5.8 shall not be the
exclusive remedy for the failure of the Registration Statement to be filed and
declared effective or to maintain the effectiveness of the Registration
Statement. Notwithstanding anything to the contrary in this Section 5.8, in no
event shall a Suspension be deemed to have occurred under this Section 5.8 where
such suspension is the result of any misstatement or omission of information
regarding the Purchaser in the Registration Statement or any amendment or
supplement thereto.

 

 
26

--------------------------------------------------------------------------------

 

 

5.9     Expiration of Registration Rights. The registration rights granted
pursuant to this shall expire for any Registrable Securities held by a Purchaser
or its assigns which may be sold pursuant to Rule 144, provided that the amount
of such Registrable Securities can be sold under Rule 144 within a three-month
period without limitation as to the number of Registrable Securities held by the
Purchaser or its assign pursuant to paragraph (e) of Rule 144. Upon the
expiration of the registration rights pertaining to any shares of Registrable
Securities, the Company shall have no further obligation to include such shares
of Registrable Securities in any registration statement filed by the Company.

 

5.10     Registration Rights of Series A and Series B Preferred Stock.
Notwithstanding any other provision in this Article V to the contrary, the
registration rights of the holders of the Series C Preferred Stock and Series D
Preferred Stock shall be pari passu with the registration rights of the holders
of the Series A Preferred Stock and Series B Preferred Stock.

 

5.11     Shelf Registration.

 

(a)     Shelf Requests. In addition to Holder’s Demand Registration and
Piggyback Registration rights described above, if a Holder is deemed to be an
affiliate of the Company, the Company shall prepare and file a shelf
registration statement pursuant to Rule 415 of the Securities Act (the “Shelf
Registration Statement”) on Form S-3 or any successor form thereto with the SEC
as soon as practicable (but in no event later than thirty (30) calendar days
after the Holder provides a written request (a “Shelf Request”) to the Company)
covering the resale of all or a portion of the Holder’s Registrable Shares
described in the Shelf Request. In the event that Form S-3 is unavailable for
such a registration, the Company shall use such other appropriate form as is
available for such a registration and is reasonably acceptable to the Holder. A
Shelf Request shall specify the intended method of distribution of the
Registrable Securities described in the Shelf Request. Upon the Company’s
receipt of a Shelf Request, the Company shall give written notice of such Shelf
Request to the other Holders of the Registrable Shares who were not included in
the Shelf Request within ten (10) days following the Company’s receipt of the
Shelf Request (“Shelf Notice”). The Shelf Notice shall include information
concerning whether all, part, or none of the distribution is expected to be made
by means of an underwriting, and, if more than one means of distribution is
contemplated, the Company may require the Holders receiving the Shelf Notice to
notify the Company of the means of distribution of their Registrable Securities
to be included in the registration. If any Holder who did not submit the
original Shelf Request desires to sell any Registrable Securities owned by such
Holder, such Holder may elect to have all or any portion of its Registrable
Securities included in the Shelf Registration Statement by notifying the Company
in writing (a “Supplemental Shelf Request”) within twenty (20) days after
receiving the Shelf Notice from the Company. The right of any Holder to include
all or any portion of its Registrable Securities in the Shelf Registration
Statement shall be conditioned upon the Company’s having timely received a
Supplemental Shelf Request (which right shall be further conditioned to the
extent provided in this ARTICLE V). Any Holder proposing to distribute its
Registrable Securities through an underwriting shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting.

 

 
27

--------------------------------------------------------------------------------

 

 

(b)     Shelf Registration Procedures. The Company shall use its best efforts to
have the Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the date which is: (i) if the
Registration Statement is not subject to a full review by the SEC, sixty (60)
calendar days after the date of the Shelf Request, or (ii) if the Registration
Statement is subject to a full review by the SEC, ninety (90) calendar days
after the date of the Shelf Request (the “Shelf Filing Deadline”). Further, the
Company shall:

 

(i)     file with the SEC in accordance with Rule 424 under the 1933 Act the
final prospectus to be used in connection with sales pursuant to such
Registration Statement by 9:30 a.m. New York time on the Business Day following
the date that the Registration Statement has been declared effective by the SEC
intended to permit each Holder to sell, at such Holder’s election, all or part
of the Registrable Securities held by such Holder without restriction;

 

(ii)     use its reasonable best efforts to prepare and file with the SEC such
amendments and post-effective amendments to the Shelf Registration Statement as
may be necessary to keep the Shelf Registration Statement continuously effective
(subject to any suspension period(s)) pursuant to Rule 415 until the earlier of
(A) the date as of which Holder may sell all of the Registrable Securities
covered by the Shelf Registration Statement without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the 1933 Act or (B) the
date on which Holder shall have sold all of the Registrable Securities covered
by such Shelf Registration Statement (the “Required Period”); and

 

(iii)     use its reasonable best efforts to cause the resale prospectus to be
supplemented by any required prospectus supplement; provided, that a
registration pursuant to a Shelf Registration Statement shall not be deemed to
have been effected unless it has been declared effective by the SEC and has
remained effective for the Required Period; further provided, that if an
offering of Registrable Securities pursuant to a Shelf Registration Statement is
terminated by any stop order, injunction, or other order of the SEC or other
governmental agency or court after the Shelf Registration Statement becomes
effective, the Shelf Registration Statement will be deemed not to have been
effected.

 

(c)     During the period of effectiveness of the Shelf Registration Statement,
any participating Holder shall be entitled to sell all or part of the
Registrable Securities registered on behalf of such Holder pursuant to the Shelf
Registration Statement.

 

 
28

--------------------------------------------------------------------------------

 

 

ARTICLE VI

AGREEMENTS OF THE COMPANY AND THE PURCHASERS
FOLLOWING THE EFFECTIVE DATE

 

The following agreements and covenants shall become effective only upon the
Effective Date.

 

6.1     Transfer Restrictions.

 

(a)     Restricted Securities. The Securities may only be disposed of pursuant
to an effective registration statement under the Securities Act or pursuant to
an available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws. In connection with
any transfer of Securities other than pursuant to an effective registration
statement or to the Company or pursuant to Rule 144, except as otherwise set
forth herein, the Company may require the transferor to provide to the Company
an opinion of counsel selected by the transferor, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its Transfer Agent, without any
such legal opinion, any transfer of Securities by a Purchaser to an Affiliate of
such Purchaser, provided that the transferee certifies to the Company that it is
an “accredited investor” as defined in Rule 501(a) under the Securities Act.

 

(b)     Restrictive Legend. The Purchasers agree to the imprinting, so long as
is required by this Section , of a legend substantially in the following form on
any certificate evidencing Securities:

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAS BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY SUCH SECURITIES.

 

Certificates evidencing Conversion Shares shall not be required to contain such
legend or any other legend and will be freely tradable without any restrictions
or limitations under applicable securities laws, rules and regulations: (i)
while a Registration Statement covering the resale of such Conversion Shares is
effective under the Securities Act; provided, that the Company’s counsel shall
have delivered a legal opinion relating to the removal of legends upon a sale or
transfer of such Conversion Shares, or (ii) following any sale of such
Conversion Shares pursuant to Rule 144, or (iii) if such Conversion Shares are
eligible for sale under Rule 144, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall take all actions, including, but not limited to, causing its counsel to
issue the legal opinion included in the Transfer Agent Instructions to the
Transfer Agent on the Registration Effective Date and to deliver any required
legal opinions with respect to the removal of legends upon the sale or transfer
of Conversion Shares, that are necessary to issue Conversion Shares that are
freely tradable on the Eligible Market without restriction and not containing
any restrictive legend without the need for any action by the Purchasers.
Following the Registration Effective Date or at such earlier time as a legend is
no longer required for certain Securities, the Company will no later than five
(5) Trading Days following the delivery by a Purchaser to the Company of a
legended certificate representing such Securities, use its reasonable best
efforts to deliver or cause to be delivered to such Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. For so long as any Purchaser owns
Securities, the Company will not effect or publicly announce its intention to
effect any exchange, recapitalization or other transaction that effectively
requires or rewards physical delivery of certificates evidencing the Common
Stock.

 

 
29

--------------------------------------------------------------------------------

 

 

(c)     Pledge of Securities. The Company acknowledges and agrees that a
Purchaser may from time to time pledge or grant a security interest in some or
all of the Securities in connection with a bona fide margin agreement or other
loan or financing arrangement secured by the Securities and, if required under
the terms of such agreement, loan or arrangement, such Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of the pledgee, secured party or pledgor shall be required in connection
therewith. Further, no notice shall be required of a pledge. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of selling stockholders thereunder.

 

6.2     Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to use its best efforts to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. Upon the request of any Purchaser, the Company shall deliver to
such Purchaser a written certification of a duly authorized officer as to
whether it has complied with the preceding sentence. As long as any Purchaser
owns any Securities, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144 such information as is required for the
Purchasers to sell the Securities under Rule 144. The Company further covenants
that it will take such further action as any Purchaser or subsequent Holder of
Securities may reasonably request to satisfy the provisions of Rule 144
applicable to the issuer of securities relating to transactions for the sale of
securities pursuant to Rule 144, but only to the extent that the Company, or
counsel of the Company agree, that the Purchaser or subsequent Holder is able to
avail themselves of the exemption created by Rule 144.

 

6.3     Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.

 

6.4     Reservation and Listing of Common Stock.

 

(a)     Reservation of Shares. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance of the Conversion Shares
which equals 130% of the number of shares of Common Stock issuable upon
conversion of the Preferred Shares. In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations in full under this Agreement, the Company shall promptly take
such actions as may be required to increase the number of authorized shares. On
or before sixty (60) days after the Closing Date, the Company shall: (i) amend
its Certificate of Incorporation to satisfy the Company’s foregoing obligations,
and (ii) provide a file-stamped copy of the amendment to the Company’s
Certificate of Incorporation to each Purchaser as soon as the amendment has been
filed with the Delaware Secretary of State.

 

 
30

--------------------------------------------------------------------------------

 

 

(b)     Listing or Quotation Maintenance. The Company shall take all steps
necessary to cause its Common Stock to be approved for listing or quotation on
its Trading Market and maintain the listing or quotation of such Common Stock on
such Trading Market or another Eligible Market.

 

6.5     Securities Laws Disclosure; Publicity. The Company and the Purchasers
shall consult with each other in issuing any press releases or otherwise making
public statements or filings and other communications with the SEC or any
regulatory agency or Trading Market with respect to the transactions
contemplated hereby, and neither party shall issue any such press release or
otherwise make any such public statement, filing or other communication without
the prior consent of the other, except if such disclosure is required by law, in
which case the disclosing party shall promptly provide the other party with
prior notice of such public statement, filing or other communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
SEC or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except to the extent such disclosure (but not any
disclosure as to the controlling Persons thereof) is required by law or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure. The Company shall not, and shall cause each of
its Subsidiaries and its and each of their respective officers, directors,
employees and agents not to, provide any Purchaser with any material nonpublic
information regarding the Company or any of its Subsidiaries from and after the
Closing Date without the express written consent of such Purchaser. In the event
of a breach of the foregoing covenant by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents, a
Purchaser shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. No
Purchaser shall have any liability to the Company, its Subsidiaries, or any of
its or their respective officers, directors, employees, stockholders or agents
for any such disclosure. Each Purchaser hereby agrees not to knowingly request
any information from the Company, its directors, officers, employees or agents
which such purchaser should reasonably know is material non-public information.
Subject to the foregoing, neither the Company nor any Purchaser shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Purchaser, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Purchasers shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Each press
release disseminated during the twelve (12) months preceding the date of this
Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.

 

 
31

--------------------------------------------------------------------------------

 

 

6.6     Reimbursement. If any Purchaser or any of its Affiliates or any officer,
director, partner, controlling Person, employee or agent of a Purchaser or any
of its Affiliates (a “Related Person”) becomes involved in any capacity in any
Proceeding brought by or against any Person in connection with or as a result of
the transactions contemplated by this Agreement other than one brought by the
applicable Purchaser or a Related Person thereof, the Company will indemnify and
hold harmless such Purchaser or Related Person for its reasonable legal and
other expenses (including the costs of any investigation, preparation and
travel) and for any Losses incurred in connection therewith, as such expenses or
Losses are incurred, excluding only Losses that result directly from such
Purchaser’s or Related Person’s gross negligence or willful misconduct. In
addition, the Company shall indemnify and hold harmless each Purchaser and
Related Person from and against any and all Losses, as incurred, arising out of
or relating to any breach by the Company of any of the representations,
warranties or covenants made by the Company in this Agreement or any other
Transaction Document, or any allegation by a third party that, if true, would
constitute such a breach. The conduct of any Proceedings for which
indemnification is available under this paragraph shall be governed by Section
above. The indemnification obligations of the Company under this paragraph shall
be in addition to any liability that the Company may otherwise have and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Purchasers and any such Related Persons. The
Company also agrees that neither the Purchasers nor any Related Persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company in connection with or as a result of the transactions
contemplated by the Transaction Documents, except to the extent that any Losses
incurred by the Company result from the gross negligence or willful misconduct
of the applicable Purchaser or Related Person in connection with such
transactions. If the Company breaches its obligations under any Transaction
Document, then, in addition to any other liabilities the Company may have under
any Transaction Document or applicable law, the Company shall pay or reimburse
the Purchasers on demand for all costs of collection and enforcement (including
reasonable attorneys’ fees and expenses). Subject to the foregoing, the Company
specifically agrees to reimburse the Purchasers on demand for all costs of
enforcing the indemnification obligations in this paragraph.

 

6.7     Bank Holding Company.  So long as the Preferred Shares are outstanding
or Conversion Shares are held by an initial Purchaser of Preferred Shares,
neither the Company nor a BHC Subsidiary of the Company shall become a Bank or a
BHC or take any action which would cause a Purchaser holding Preferred Shares or
Conversion Shares to become a BHC.

 

ARTICLE VII

ADDITIONAL COVENANTS

 

7.1     Lost, etc. Certificates Evidencing Preferred Shares; Exchange. Upon
receipt by the Company and the Transfer Agent of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of any
certificate evidencing any Preferred Shares owned by one of the Purchasers, and
(in the case of loss, theft or destruction) of an unsecured indemnity
satisfactory to it, and upon reimbursement to the Company and Transfer Agent of
all reasonable expenses incidental thereto, and upon surrender and cancellation
of such certificate, if mutilated, the Company will instruct the Transfer Agent
to make and deliver in lieu of such certificate a new certificate of like tenor
and for the number of shares evidenced by such certificate which remain
outstanding. Such Purchaser’s agreement of indemnity shall constitute indemnity
satisfactory to the Company and the Transfer Agent for purposes of this Section
7.1. Upon surrender of any certificate representing any Preferred Shares for
exchange at the office of the Company or the Transfer Agent, the Company will
cause to be issued in exchange therefor new certificates in such denomination or
denominations as may be requested for the same aggregate number and series of
Preferred Shares represented by the certificate so surrendered and registered as
such holder may request. The Purchaser will also pay the cost of all deliveries
of certificates for such shares (including the cost of insurance against loss or
theft in an amount satisfactory to the holders) upon any exchange provided for
in this Section 7.1.

 

 
32

--------------------------------------------------------------------------------

 

 

7.2     Reservation of Common Stock. The Company shall maintain a reserve from
its duly authorized shares of Common Stock equal to 130% of the number of shares
of Common Stock issuable upon conversion of the Preferred Shares pursuant to
this Agreement and the Certificates in such amount as may be required to fulfill
its obligations in full hereunder. In the event that at any time the then
authorized shares of Common Stock are insufficient for the Company to satisfy
its obligations in full under this Agreement and the Certificates, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares. On or before sixty (60) days after the Closing Date, the
Company shall: (i) amend its Certificate of Incorporation to satisfy the
Company’s foregoing obligations, and (ii) provide a file-stamped copy of the
amendment to the Company’s Certificate of Incorporation to each Purchaser as
soon as the amendment has been filed with the Delaware Secretary of State.

 

7.3     Use of Proceeds. The Company shall use the net proceeds from the sale of
the Preferred Shares hereunder (a) to pay any and all expenses incurred in
connection with the sale of the Preferred Shares hereunder, (b) to pay for the
filing and maintaining of any registration statement required by this Agreement,
(c) to fund regulatory net worth requirements, (d) to fund growth initiatives,
and (e) for the general working capital requirements of the Company.

 

7.4     Corporate Existence. So long as any Purchaser beneficially owns any
Preferred Shares, the Company shall maintain its corporate existence and shall
not sell all or substantially all of the Company’s assets, except in the event
of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor entity in such transaction
(a) assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith and (b) is a publicly traded
corporation whose common stock is quoted on or listed for trading on an Eligible
Market.

 

7.5     Indemnification. Subject to Section 7.6 hereof, the Company shall
indemnify and hold harmless Purchasers, and their respective employees,
officers, directors, agents, Affiliates and permitted transferees from and
against any and all loss, cost, damage or expense, including reasonable
attorney’s fees, resulting from or arising out of:

 

(a)     any failure of the Company promptly to carry out, perform, satisfy and
discharge any of their respective covenants, agreements, undertakings,
liabilities or obligations under this Agreement or in any Transaction Document;
and

 

(b)     any breach of any representation or warranty of the Company contained
herein (provided that for the purposes of this Section , each representation and
warranty contained in Article III shall apply without giving effect to any
materiality or Material Adverse Effect qualifier contained therein), in any
Transaction Document or in any certificate delivered at the Closing in respect
hereof.

 

7.6     Limitations on Indemnification. The Company’s obligations under Section
7.5 are subject to the following:

 

(a)     no claim for indemnification under Section 7.5(b) may be asserted by a
Purchaser unless notice of such claim is provided to the Company by such
Purchaser in writing on or before the second anniversary of the Closing Date;

 

(b)     the aggregate liability of the Company for indemnification of each
Purchaser under section 7.5(b) shall not exceed such Purchaser’s Purchase Price,
plus its reasonable attorney’s fees incurred in connection with such breach and
enforcement of its rights under Section 7.5(b);

 

 
33

--------------------------------------------------------------------------------

 

 

(c)     The Company shall have no liability for breaches of representations and
warranties under Section 7.5(b) unless and until the aggregate amount of claims
by all of the Purchasers pursuant to Section 7.5(b) equals or exceeds Fifty
Thousand Dollars ($50,000) (it being understood that once such threshold is met,
the Company shall be liable for the full amount of all claims from the first
dollar); and

 

(d)     The limitations in this Section 7.6 shall not apply to any claims
arising from fraud on the part of the Company.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1     Termination. This Agreement may be terminated by either Purchaser, by
written notice to the other parties, if the Closing has not been consummated by
the fourth (4th) Trading Day following the Effective Date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

8.2     Fees and Expenses. Except as expressly set forth in this Agreement to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. At Closing, the Company shall pay the Purchasers’
reasonable attorney’s fees and out of pocket costs incurred in connection with
the negotiation of this Agreement and the issuance of the Securities, and all
Transfer Agent fees, stamp taxes and other Taxes and duties levied in connection
with the issuance of the Securities.

 

8.3     Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchasers such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents. Notwithstanding anything to the contrary
herein, the Securities may be assigned to any Person in connection with a bona
fide margin account or other loan or financing arrangement secured by such
Securities.

 

8.4     Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effective: (i) upon personal delivery; (ii) in the case of
delivery by mail within the continental United States, on the fourth (4th)
business day after such notice or other communication shall have been deposited
in the mail, postage prepaid, return receipt requested; (iii) when sent by
either facsimile or email at the applicable facsimile number or email address
set forth below upon confirmation of transmission or receipt of mailing; or (iv)
in the case of delivery by internationally recognized overnight delivery
service, when received, addressed as follows:

 

(a)     If to the Company:

 

PSM Holdings, Inc.

5900 Mosteller Drive

Oklahoma City, OK 73112

Attn: Kevin Gadawski, President

Facsimile No.: (405) 753-1900

Email: kgadawski@wewalkyouhome.com

 

 
34

--------------------------------------------------------------------------------

 

 

With a copy to (which shall not constitute notice):

 

The Law Office of Ronald N. Vance & Associates, P.C.

1656 Reunion Avenue

Suite 250

South Jordan, UT 84095

Attn: Ronald N. Vance, Esq.

Facsimile No.: (801) 446-8803

Email: ron@vancelaw.us

 

(b)     If to the Purchaser, to its address, facsimile number, and email address
set forth on the Schedule of Purchaser, with copies to such Purchaser’s
representatives as set forth in column (4) on the Schedule of Purchasers,

 

(c)     Or to such other address and/or facsimile number or email address and/or
to the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or
computer containing the time, date, recipient facsimile number or email address
and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or email or receipt from an overnight courier service in
accordance with clause (i), (ii), (iii), or (iv) above, respectively.

 

8.5     Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Purchasers or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Purchasers under and that does
not directly or indirectly affect the rights of other Purchasers may be given by
Purchasers holding at least a majority of the Registrable Securities to which
such waiver or consent relates.

 

8.6     Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

8.7     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns
including all subsequent purchasers of the Securities, other than any purchaser
of Conversion Shares distributed pursuant to an effective Registration
Statement. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of holders of at least a
majority of the Preferred Shares then outstanding. Any Purchaser may assign some
or all of its rights (except those of indemnification or reimbursement) under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions hereof that apply to the
“Purchasers.” Notwithstanding anything to the contrary herein, Securities may be
assigned to any Person in connection with a bona fide margin account or other
loan or financing arrangement secured by such Securities.

 

 
35

--------------------------------------------------------------------------------

 

 

8.8     No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except that each Related Person is an intended third party
beneficiary of Section , each Indemnified Party is an intended third party
beneficiary of Section , and Placement Agent is an intended third party
beneficiary of the provisions of this Agreement concerning obligations owed by
the Company to Placement Agent, and (in each case) may enforce the provisions of
such Sections directly against the parties with obligations thereunder.

 

8.9     Governing Law; Venue; Waiver Of Jury Trail. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND PURCHASERS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

 

8.10     Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery and/or exercise of
the Securities, as applicable.

 

8.11     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or e-mail transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or e-mailed
signature page were an original thereof.

 

8.12     Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

 
36

--------------------------------------------------------------------------------

 

 

8.13     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

8.14     Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser hereunder or any Purchaser enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

8.15     Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

 

8.16     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase the Securities pursuant to this Agreement has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of the Subsidiary which
may have been made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Document. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no other Purchaser will be acting as agent of such Purchaser
in connection with monitoring its investment hereunder. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

 

[Signature pages to follow]

 

 
37

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused its signature page to this Stock
Purchase Agreement to be duly executed by its authorized signatory as of the
Effective Date.

 

 

PSM HOLDINGS, INC.

 

 

 

By: /s/ Kevin Gadawski                    
       Name: Kevin Gadawski 
       Title: President

 

 

 

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

 
38

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Purchasers hereto has caused its respective
signature page to this Stock Purchase Agreement to be duly executed by their
respective authorized signatories as of the Effective Date.

 

 

PURCHASER OF SERIES C PREFERRED STOCK:

 

LB MERCHANT PSMH-2, LLC, a Florida limited liability company

 

By: /s/ Michael Margolies               

Name: Michael Margolies

Title: President

 

 

 

PURCHASERS OF SERIES D PREFERRED STOCK:

 

PALM GLOBAL SMALL CAP FUND, L.P.

 

 By: /s/ Jason Woody                       

        Name: Jason Woody                

        Title: Director                             

 

 

 

RIVERVIEW GROUP LLC

 

By: /s/ Larry Statsky                         

        Name: Larry Statky                    

        Title: Authorized Signatory     

 

 

 

/s/ Johannes Boot                             

JOHANNES BOOT

 

 
39

--------------------------------------------------------------------------------

 

 

SCHEDULE OF PURCHASERS

 

(1)

(2)

(3)

(4)

       

Purchaser

Number and Series

of Preferred Shares

Purchase Price

Name, Address, Facsimile Number,

and Email Address of Purchaser

and Representative

LB Merchant PSMH-2, LLC

1,800 shares of

Series C Preferred

$1,800,000

 

Purchaser:

LB Merchant PSMH-2, LLC

Attn: LB PSMH Manager, LLC

455 NE 5th Ave., D-337

Delray Beach, Florida 33483

Fax: (561) 431-0138

E-mail: mm@littlebanc.com

 

Purchaser’s Representative:

Michael Margolies

455 NE 5th Ave., D-337

Delray Beach, Florida 33483

Fax: (561) 431-0138

E-mail: mm@littlebanc.com

 

Palm Global Small Cap Fund, L.P.

300 shares of

Series D Preferred

$300,000

 

Purchaser:

Palm Global Small Cap Fund, L.P.

Attn: Joshua Horowitz

19 West Elm Street

Greenwich, CT 06830

Fax: (203) 422-5605

E-mail: jhorowitz@palmventures.com

 

Purchaser’s Representative:

Joshua Horowitz

19 West Elm Street

Greenwich, CT 06830

Fax: (203) 422-5605

E-mail: jhorowitz@palmventures.com

 

 

 
40

--------------------------------------------------------------------------------

 

 

(1) (2) (3) (4) Purchaser

Number and Series

of Preferred Shares

Purchase Price

Name, Address, Facsimile Number,

and Email Address of Purchaser

and Representative

Riverview Group LLC

1,000 shares of

Series D Preferred

$1,000,000

 

Purchaser:

Riverview Group LLC

666 Fifth Avenue, 8th Floor

New York, NY 10103

Fax: (212) 841-4141

 

Purchaser’s Representative:



Riverview Group LLC

666 Fifth Avenue, 8th Floor

New York, NY 10103

Fax: (212) 841-4141

 

Johannes Boot

100 shares of

Series D Preferred

$100,000

 

Purchaser:

Johannes Boot

19 West Elm Street

Greenwich, CT 06830

Fax: ________________

E-mail: hboot@palmventures.com

 

Purchaser’s Representative:

Palm Ventures

19 West Elm Street

Greenwich, CT 06830

Fax: ________________



E-mail: hboot@palmventures.com

 

 

 
41

--------------------------------------------------------------------------------

 

 

Exhibits:

 

A

Series C Certificate of Designations

B

Series D Certificate of Designations

C

Form of Transfer Agent Instructions

D

Form of Opinion of Company Counsel

E

Form of Amendment to Certificate of Designations, Preferences and Rights of
Series A 6% Convertible Preferred Stock of PSM Holdings, Inc.

F

Form of Amendment to Certificate of Designations, Preferences and Rights of
Series B 6% Convertible Preferred Stock of PSM Holdings, Inc.

G

Amendment to Stock Purchase Agreement dated February 4, 2013, between the
Company and the holders of the Series A Preferred Stock and Series B Preferred
Stock  

 

 
42

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

[Certificate of Designations for Series C 6% Convertible Preferred Stock]

 

 
43

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

[Certificate of Designations for Series D 6% Convertible Preferred Stock]

 

 
44

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

[Form of Transfer Agent Instructions]

 

 
45

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

[Form of Opinion of Company Counsel]

 

 
46

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

[Form of Amendment to Certificate of Designations, Preferences and Rights of
Series A 6% Convertible

Preferred Stock of PSM Holdings, Inc.]

 

 
47

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

[Form of Amendment to Certificate of Designations, Preferences and Rights of
Series B 6% Convertible

Preferred Stock of PSM Holdings, Inc.]

 

 
48

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

[Amendment to Stock Purchase Agreement dated February 4, 2013, between the
Company and the

holders of the Series A Preferred Stock and Series B Preferred Stock]

 